Electronically Filed
                                                        Supreme Court
                                                        SCWC-29440
                                                        14-MAR-2014
                                                        10:10 AM




                                SCWC-29440

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           KAUAI SPRINGS, INC.,
                      Petitioner/Appellant-Appellee,

                                   vs.

             PLANNING COMMISSION OF THE COUNTY OF KAUA#I,
                    Respondent/Appellee-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29440; CIV. NO. 07-1-0042)

                           ORDER OF CORRECTION
                           (By: Pollack, J.)

             IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 28, 2014, is corrected as follows:

             1. On page 107, in the attorney credits, add the

following:

             Issac Moriwake
             on the brief for Amici Curiae
             Mâlama Kaua#i and Hawaii’s Thousand Friends

             Jon M.   Van Dyke
             Ernest   M. Kimoto
             on the   brief for Amicus Curiae
             Office   of Hawaiian Affairs
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this change.

           DATED: Honolulu, Hawai#i, March 14, 2014.

                                 /s/ Richard W. Pollack

                                 Associate Justice




                               -2-